DETAILED ACTION
This office action is in response to the application filed on 12/30/2021.  Claim(s) 1-21 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 16/710,665 filed 12/11/2019 now US Patent 11,250,161 which has provisional application 62/779,874 filed 12/14/2018, which papers have been placed of record in the file.
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 1/13/2022 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note – Allowable Subject Matter
Claims 6-7, 9-10, 16-17, and 19-20 overcome the prior art, but dependent upon a rejected claim and would otherwise be allowable, if incorporated into the base claim along with any intervening claims as well as made to overcome the non-statutory double patenting rejection below.

  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: 
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-21 is/are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, 11-16, and 18-21 of US Patent 11,250,161.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.
	In particular, instant claims 1 and 2 are anticipated by patented claim 1.  Instant claim 3 is anticipated by patented claim 2.  Instant claim 4 is anticipated by patented claim 3.  Instant claim 5 is anticipated by patented claim 4.  Instant claim 6 is anticipated by patented claim 5.  Instant claim 7 is anticipated by patented claim 8.  Instant claim 8 is anticipated by patented claim 9.  Instant claim 9 is anticipated by patented claim 10.  Instant claim 10 is anticipated by patented claim 11.  Instant claim 11 is anticipated by patented claim 12.  Instant claim 3 is anticipated by patented claim 2.  Instant claims 12-16 are anticipated by patented claims 12-16, respectively.  Instant claim 17 is anticipated by patented claim 18.  Instant claim 18 is anticipated by patented claim 19.  Instant claim 19 is anticipated by patented claim 20.  Instant claim 20 is anticipated by patented claim 21.  Instant claim 21 is anticipated by patented claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 11-13, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2018/222211 A1, already on the IDS), in view of Humborstad (WO 2018/001831 A1, already on the IDS). 
Regarding claims 1, 11, and 21, Wang teaches:
“A system for securely identifying an individual, the system comprising: 	a local identity server including a first electronic processor, a first communication interface, and a first memory (Wang, Fig. 1, processing server 150, ¶ 31 and ¶ 76 depicts and describes processing server with a processor, network interface and memory), the first electronic processor is configured to 	initiate a personalization of a identification vehicle that identifies the individual based at least in part on an individual global unique identifier associated with the individual (Wang, Fig. 2 step s201, s208, ¶ 55 electronic identifier which as a function of a one-way hash function, contains the registration information of the user), 	receive a request for a service from the individual via the first communication interface (Fig 1, flow 16, Fig. 2 step s222, ¶ 45 and ¶ 68 processing server receives request made from user requesting a resource located at the resource provider server), 	receive consent and registration information from the individual via the first communication interface (Wang, Fig. 2 steps s210-s211, ¶ 57-58, processing server receives the identity request message which originated from the user which identifies the users consent through the biometric derivative received from the user as well as the electronic identifier which as a function of a one-way hash function, contains the registration information of the user as discussed in Wang ¶ 55), 	generate an identity confirmation that confirms an identity of the individual (Wang, Fig. 1 flow 22, Fig. 2 step s229, ¶ 73-74, the processing server creates authentication result based validation of the electronic identifier and the biometric derivative), and 		output the identity confirmation via the first communication interface (Wang, Fig. 1 flow 22, Fig. 2 step s229, ¶ 74, the processing server sends the authentication result to the mobile device through the resource provider computer), 	wherein the individual global unique identifier is generated from information derived from the registration information (Wang, ¶ 55 electronic identifier which as a function of a one-way hash function, contains the registration information of the user), and 	wherein the individual global unique identifier is not indicative of personally identifiable information of the individual (Wang, ¶ 55 electronic identifier is created using a secure hashing algorithm which can only be used one direction to verify the registration information)”.
Wang does not, but in related art, Humborstad teaches: 
“a personalization of a partner-specific identification vehicle that identifies the individual (Humborstad, Pg. 14 Ln. 2-15 teaches a secure element of a user’s payment card which contains fingerprint information, the user’s 16 digit account number for the bank using the authentication scheme, name, and billing address)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Wang and Humborstad, to modify the biometric authentication system of Wang to include the use of a company specific card with various biometric and personal information as taught in Humborstad.  The motivation to do constitutes applying a known technique (i.e., the use of a company specific card with various biometric and personal information) to known devices and/or methods (i.e., biometric authentication system) ready for improvement to yield predictable results.

Regarding claims 2 and 12, Wang in view of Humborstad teaches:
	“The system of claim 1 (Wang in view of Humborstad teaches the limitations of the parent claims as discussed above), further comprising: 	a local partner server including a second electronic processor, a second communication interface, and a second memory that are communicatively connected to each other (Wang, Fig. 1, ¶ 31 and ¶ 76 depicts and describes resource provider computer with a processor, network interface and memory), the second electronic processor is configured to 	(Wang, Fig. 2 step s221, ¶ 68 resource provider computer receives request made from user requesting a resource), 	output the consent and the registration information from the individual via the second communication interface (Wang, Fig. 2 step s221, ¶ 68, resource provider computer receives the identity request message which originated from the user which identifies the users consent through the biometric derivative received from the user as well as the electronic identifier which as a function of a one-way hash function, contains the registration information of the user as discussed in Wang ¶ 55), 	receive the identity confirmation via the second communication interface (Wang, Fig. 1 flow 22, Fig. 2 step s229, ¶ 74, the processing server sends the authentication result to the mobile device through the resource provider computer), and 	approve the request for the service from the individual based on the identity confirmation (Wang, Fig. 2 step s229 ¶ 74 the resource provider computer allows access to the resource based on the validated information), 	wherein the first communication interface and the second communication interface communicate with each other over a network (Wang, Fig. 1 processing server computer and resource provider computer are connected through the networked gateway)”.

Regarding claims 3 and 13, Wang in view of Humborstad teaches:
	“The system of claim 2 (Wang in view of Humborstad teaches the limitations of the parent claims as discussed above), further comprising: 	one or more legacy servers, each of the one or more legacy servers including a third electronic processor, a third communication interface, and a legacy database that are communicatively connected to each other (Wang, Fig. 1, ¶ 31 and ¶ 76 depicts and describes authentication server with a processor, network interface, memory and authentication data database), 	wherein the second electronic processor is further configured to 	receive a first biometric template of the individual (Wang, Fig. 2 steps s210-s211, ¶ 57-58, processing server receives the biometric derivative received from the user as well as the electronic identifier which as a function of a one-way hash function, contains the registration information of the user as discussed in Wang ¶ 55) from the partner- specific identification vehicle that is assigned to the individual (Humborstad, Pg. 14 Ln. 2-15 teaches a secure element of a user’s payment card which contains fingerprint information, the user’s 16 digit account number for the bank using the authentication scheme, name, and billing address), 	generate a second biometric template of the individual based on the registration information (Wang, ¶ 69, processing server decouples the biometric derivative from the authentication request), 	output the first biometric template of the individual and the second biometric template of the individual via the second communication interface (Wang, ¶ 70, processing server receives the information from the resource providing computer), 	wherein the first electronic processor is further configured to receive the first biometric template and the second biometric template via the first communication interface (Wang, ¶ 70, processing server receives the information from the resource providing computer), 	determine whether the first biometric template is associated with one of the one or more legacy servers (Wang, ¶ 70 processing server checks a relational database to see if the value is stored there), and 	output the first biometric template to the one of the one or more legacy servers via the first communication interface in response to determining that the first biometric template is associated with the one of the one or more legacy servers (Wang, ¶ 59, authentication server receives the information about the user biometric and is associated with it when the processing server uses it to validate the authentication result), and 	wherein the first communication interface, the second communication interface, the third communication interface communicate with each other over the network (Wang, Fig. 1 processing server computer, authentication server, and resource provider computer are connected through the networked gateway)”.

Regarding claims 8 and 18, Wang in view of Humborstad teaches:
	“The system of claim 2 (Wang in view of Humborstad teaches the limitations of the parent claims as discussed above), wherein the second electronic processor is further configured to generate a biometric template of the individual based on the registration information, and output the biometric template of the individual via the second communication interface (Wang, Fig. 2 step s221, ¶ 68, resource provider computer receives the identity request message which originated from the user which identifies the users consent through the biometric derivative received from the user as well as the electronic identifier which as a function of a one-way hash function, contains the registration information of the user as discussed in Wang ¶ 55)”.

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Humborstad in view of Cantrell et al. (US 2019/0205889 A1).
Regarding claims 4 and 14, Wang in view of Humborstad teaches:
“The system of claim 1 (Wang in view of Humborstad teaches the limitations of the parent claims as discussed above), further comprising: 	a global identity server including a fourth electronic processor, a fourth communication interface, and a fourth memory that are communicatively connected to each other (Wang, Fig. 1, ¶ 31 and ¶ 76 depicts and describes authentication server with a processor, network interface, memory and authentication data database), wherein the first electronic processor is further configured to 	output a first biometric template via the first communication interface (Wang, Fig. 2 steps s210-s211, ¶ 57-58, processing server receives the biometric derivative received from the user as well as the electronic identifier which as a function of a one-way hash function, contains the registration information of the user as discussed in Wang ¶ 55), and 	wherein the fourth electronic processor is configured to receive the first biometric template via the fourth communication interface (Wang, Fig. 2 steps s210-s211, ¶ 57-58, processing server receives the biometric derivative received from the user as well as the electronic identifier which as a function of a one-way hash function, contains the registration information of the user as discussed in Wang ¶ 55),
 output the identity confirmation via the fourth communication interface in response to associating the biometric hash with the individual global unique identifier (Wang, Fig. 1 flow 22, Fig. 2 step s229, ¶ 74, the processing server sends the authentication result to the mobile device through the resource provider computer)”.
Wang in view of Humborstad does not, but in related art, Cantrell teaches:	“translate the first biometric template into a biometric hash (Cantrell, ¶ 69-70 second biometric hash is created from the received information), 	perform de-duplication to determine whether the biometric hash matches any other biometric hashes (Cantrell, ¶ 71-72 the second biometric hash is checked to see if it matches with the first biometric hash), 	associate the biometric hash with the individual global unique identifier that is assigned to the individual in response to determining that the biometric hash matches a different biometric hash that is already associated with the individual (Cantrell, ¶ 71-72 the second biometric hash is checked to see if it matches with the first biometric hash.  Cantrell, ¶ 57-60 teaches that the hashed biometric information for the registered user is stored on the blockchain), 	store the biometric hash in the fourth memory in response to associating the biometric hash with the individual global unique identifier (Cantrell, ¶ 45-49 that results of authenticating a user are stored as blocks on a blockchain as they are completed)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Cantrell, and Humborstad, to modify the biometric authentication system of Wang and Humborstad to include the use of biometrically hashed blockchain storage of authentication information as taught in Cantrell.  The motivation to do constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Regarding claims 5 and 15, Wang in view of Humborstad teaches:
“The system of claim 1 (Wang in view of Humborstad teaches the limitations of the parent claims as discussed above), wherein the first electronic processor is configured to 
output the identity confirmation via the first communication interface in response to associating the biometric hash with the individual global unique identifier (Wang, Fig. 1 flow 22, Fig. 2 step s229, ¶ 74, the processing server sends the authentication result to the mobile device through the resource provider computer)”.
Wang in view of Humborstad does not, but in related art, Cantrell teaches:	“translate the first biometric template into a biometric hash (Cantrell, ¶ 69-70 second biometric hash is created from the received information), 	perform de-duplication to determine whether the biometric hash matches any other biometric hashes (Cantrell, ¶ 71-72 the second biometric hash is checked to see if it matches with the first biometric hash), 	associate the biometric hash with the individual global unique identifier that is assigned to the individual in response to determining that the biometric hash matches a different biometric hash that is already associated with the individual (Cantrell, ¶ 71-72 the second biometric hash is checked to see if it matches with the first biometric hash.  Cantrell, ¶ 57-60 teaches that the hashed biometric information for the registered user is stored on the blockchain), 	store the biometric hash in the fourth memory in response to associating the biometric hash with the individual global unique identifier (Cantrell, ¶ 45-49 that results of authenticating a user are stored as blocks on a blockchain as they are completed)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Wang, Cantrell, and Humborstad, to modify the biometric authentication system of Wang and Humborstad to include the use of biometrically hashed blockchain storage of authentication information as taught in Cantrell.  The motivation to do constitutes applying a known technique to known devices and/or methods ready for improvement to yield predictable results.

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435